DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 9-18 are pending.  Applicant’s previous election of Group I, claims 1-4, 9-12 and 17-18 and species ii in claim 17, still applies and claims 13-16  remain withdrawn
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 9-12 and 17-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 refers to the siloxane backbone as being free of cyclic siloxane structures and as having certain limitations with respect to “each Si atom” in the backbone.  This is not supported.  There appears to be support for the vinyl silicone resin (a) being free of cyclic siloxane structures as a whole but not being free of cyclic siloxane structures only in the backbone specifically.  Likewise, there appears to be support for the claimed groups for each Si atom in the vinyl silicone resin (a) as a whole, but not for applying this limitation to only the Si atoms in the silicone backbone specifically.
Also, “linear or branched” in claim 1 is supported for the (a) ingredient as a whole, but a “linear or branched siloxane backbone” is not supported.
Claim 18 recites that the vinyl groups are covalently bonded to Si atoms in the backbone.  Again, there is support for the vinyl groups being covalently bonded to Si atoms in the (a) ingredient, but not specifically in the backbone.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 and 17  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 recites “the ratio” which is vague in terms of what type of ratio (mol or wt) is being recited.
Claim 17 recites formulae that are illegible.  To expedite prosecution, Applicant has provided a version of the claims with these formulae fixed (see interview summary), but the provided claims cannot be formally entered and therefore applicant will still have to fix these formulae in their next response. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-4, 9-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ona et al. (U.S. 2013/0341671, also see the JP 2012-140060 priority document) in view of Xing et al. (WO 2014/019188, see U.S. 2015/0137172).
Regarding claims 1-4, 9-12 and 17-18, Ona teaches a composition that comprises a combination of vinyl functional polysiloxanes, acrylate functional polysiloxanes and hydrogen functional polysiloxanes as well as a platinum catalyst and photoinitiator.  That is, the composition of Ona may include a first silicone resin composition and a second silicone resin composition ([0048]) with the first silicone resin composition itself being comprised of a first polysiloxane and a second polysiloxane and the second silicone resin composition comprising a third polysiloxane ([0051], [0256]).  
The first polysiloxane may include addition curable groups such as vinyl, acryloxypropyl or hydrogen groups ([0051], [0080]-[0083]).  The first polysiloxane may, e.g., be formed as a reaction product of vinylmethyldialkoxysilane and polydimethylsiloxane with terminal hydrolyzable groups or as a reaction product of (acryloxypropyl)methyldialkoxysilane and polydimethylsiloxane with terminal hydrolyzable groups ([0133], [0139]) which would produce, respectively, a vinylmethylsiloxane-dimethylsiloxane copolymer (linear) and an acryloxypropyl-
The second polysiloxane also contains addition curable groups like those described with respect to the first polysiloxane above ([0174]-[0177], note that the formula 17 of the US PGPub is missing the R9 group in the H repeating unit, see formula 17 of the JP foreign priority document for the correct version, [0183]).  The formula for the second polysiloxane also indicates that it may be a copolymer of the above addition curable repeating units with dimethylsiloxane repeating units and terminal trimethylsiloxane units ([0174]-[0177], similar to the first polysiloxane) and therefore also may correspond to the any of the vinyl, acryloxy or hydrogen functional polysiloxanes as in claims 1 and 17.  There may also be a combination of multiple different second polysiloxane compounds ([0184]).
The third polysiloxane also contains addition curable functional groups like those described above with respect to the first polysiloxane and therefore also may correspond to the any of the vinyl, acryloxy or hydrogen functional polysiloxanes as in claims 1 and 17 ([0256]-[0271]) depending on which addition curable groups from those disclosed are used in the third polysiloxane.  As explained above with respect to the first polysiloxane, the terminal groups of the third polysiloxane may be trimethylsiloxy groups ([0259], when the terminal R6 groups are methyl).  
All of the above first, second and third polysiloxane compounds may include the vinyl or acryloxy groups as pendant groups, based on the formulae cited above, as in claim 3.
The composition also includes a combination of platinum catalyst complexes as in claim 2 ([0202]-[0204]) along with a photoinitiator such as 2-hydroxy-2-methyl-1-phenylpropanel-one ([0215]) which corresponds to the formula in Applicant’s elected species.
The composition is inherently curable via EM radiation and heat based on the above addition curable reactive groups and also is explicitly curable in this way ([0028]) as in claim 4.
Given the disclosed range of the dimethylsiloxane repeating units in the second silicone compound ([0148]) and the relative amount of the second silicon compound in forming the first polysiloxane (with the second silicon compound being, e.g., polydimethylsiloxane) and the relative amount of the first silicon compound in forming the first polysiloxane (with the first silicon compound being, e.g., vinylmethyldialkoxysilane, as explained above) ([0153]), the relative amount of vinylmethyl repeating units in the vinylmethylsiloxane-dimethylsiloxane copolymer embodiment of the first polysiloxane overlaps claims 9 and 10.
The above vinyl group in the first polysiloxane in Ona are covalently bonded to the B repeating units of formula 10 ([0108]) which are the repeating units making up the siloxane backbone, as in claim 18.
As explained above, the first polysiloxane in Ona may be a trimethylsiloxane terminated vinylmethylsiloxane-dimethylsiloxane copolymer (with R6 being vinyl/methyl and methyl/methyl in the B repeating units and all methyl in the E repeating units of formula 10, [0108]).  Ona teaches ([0109]) that at least one pair of R6’s in formula 10 should be condensable (with condensable groups not being amongst the groups recited in claim 1).  However, the first polysiloxane of Ona is still within the scope of the (a) ingredient in claim 1 in two ways.
First, claim 1 only requires that each Si atom in the siloxane backbone “is covalently bonded to…” the recited groups.  Claim 1 does not require that the recited groups are the only groups bound to the Si atoms in the backbone, it only requires that each Si atom in the backbone is bonded to those groups (and therefore may be bonded to other groups as long as each Si atom has at least one bond to at least one of the claimed groups).  Thus, a purely linear version of the   trimethylsiloxane terminated vinylmethylsiloxane-dimethylsiloxane copolymer in formula 10 would still be within the scope of claim 1 even if two of the R6 groups were non-claimed condensable groups (as in [0109] of Ona) by having those two condensable groups bonded to a silicon atom in the backbone that is also bonded to a vinyl or methyl group.  For example, the trimethylsiloxane terminated vinylmethylsiloxane-dimethylsiloxane copolymer may have two additional B repeating units added into the backbone, with each of those two B units having one alkoxy R6 group (a condensable group) and one methyl R6 group, which would result in every silicon atom in the entire copolymer being bonded to one of the claimed groups.  Thus, formula 10 of Ona still overlaps the claimed (a) ingredient.
Second (as an alternative to the above), the trimethylsiloxane terminated vinylmethylsiloxane-dimethylsiloxane copolymer in formula 10 as discussed above, may include a single C repeating unit, with R6 in that C unit being methyl and with Q in that C unit being an E repeating unit (within the scope of the Q variable, [0109]) and then the R6 groups in that E repeating unit could all be condensable (e.g., alkoxy groups) and this would still not be precluded by claim 1 because the E unit would be a pendent group extending from the siloxane backbone but not part of the siloxane backbone.  The E unit would not be part of the siloxane backbone because the siloxane backbone would be the “longest series of covalently bonded atoms that together create the continuous chain” (based on the applicable definition of “backbone”) and 
The second polysiloxane may be a trimethylsiloxy terminated (acryloxypropyl)methylsiloxane-dimethylsiloxane copolymer as explained above (e.g., when R9 is an acryloxypropyl addition curable group and the R8 groups are all methyl, [0174]-[0177]).  The second polysiloxane is combined with the first polysiloxane at 1-99% of the combined amount of first and second polysiloxane ([0200]), overlapping the range of claim 11.  Based on the H unit in the second polysiloxane being a combination of R8 and R9 groups and the G group being a combination of two R8 groups (with R9 being acryloxypropyl and the R8 groups are all methyl, and given the ranges of “e” and “f” variables in the formula, [0180]-[0181]) the relative amount of acrylate groups in the second polysiloxane, the relative amount of vinyl groups in the first polysiloxane (see above), and the relative amount of the first and second polysiloxane’s with respect to each other results in a relative overall amount of vinyl and acrylate functional groups that overlaps claim 12.
The third polysiloxane may be a trimethylsiloxy terminated methylhydrogensiloxane polymer (when the terminal R6 groups are methyl and each K unit has a hydrogen group and a methyl group as the two R6 groups and with no L and M groups, [0255]-[0266]).  Thus, combining the first, second and third polysiloxanes together (as in [0048], i.e., combining the first silicone resin composition and the second silicone resin composition), would result in the combination of polysiloxanes as in claim 17 (as noted above there are other ways that the first, second and third polysiloxanes could read on the combination of vinyl, acrylate and hydrogen 
As explained above, Ona discloses the elected photoinitiator of claim 17 and the elected hydrogen polysiloxane of claim 17 but only discloses a general platinum complex (instead of the specific one of claim 17) and does not disclose the elected dimethyl-hexyn compound.  However, Xing is also directed to vinyl functional siloxanes curable with hydrogen functional polysiloxanes via platinum addition-curing catalysts (see abstract, [0017]-[0018], [0065]) and teaches that the elected dimethyl-hexyn compound provides for curing time and pot life adjustment ([0039]-[0040]) with respect to the platinum catalyzed addition reaction and also discloses that the elected platinum complex is an exemplified platinum complex for catalyzing the vinyl-hydrogen addition reaction ([0065]).  Thus, it would have been obvious to have included the elected dimethyl-hexyn compound at the amount from Xing in the composition of Ona in order to adjust the curing time and pot life and it would have also been obvious to have used the elected platinum complex from Xing as the general platinum complex called for in Ona because Xing teaches that it is suitable and exemplary in term of providing the desired catalytic effect (i.e., addition curing catalysis of vinyl and hydrogen).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Most of the 112 2nd rejections have been withdrawn due to Applicant’s amendment/remarks.  The 112 2nd rejection of claim 12 is maintained because the confusion over what type of ratio is being recited is still present (changing “functionality” to “group” does not 
The rejection based on Zhang as a primary reference is withdrawn due to Applicant’s amendment.
The Ona rejection is maintained because the claims do not preclude the first polysiloxane of Ona as argued by Applicant (as explained above).  It is noted that the claims recite that the silicon atoms are bonded to certain groups, but this limitation only applies to the silicon atoms in “the siloxane backbone,” which allows Ona’s first polysiloxane to still be within the claimed scope (see rejection above), and this limitation also does not require that the claimed groups are the only groups bonded to the silicon atoms in the siloxane backbone (besides the siloxane polymer bonds), which is another way that Ona’s first polysiloxane is still within the claimed scope (see rejection above).
Based on the above, Applicant’s remarks regarding the requirement of condensable groups in the first polysiloxane of Ona is not persuasive because the claims technically do not completely preclude such condensable groups.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787